       Case 3:20-cv-00294-DPJ-FKB Document 16 Filed 05/03/20 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

DANA CRISWELL                                                                        PLAINTIFF

VS.                                                 CIVIL ACTION NO. 3:20-cv-294-DPJ-FKB

CHOKWE ANTAR LUMUMBA, in his
official capacity of Mayor of Jackson, Mississippi,
and CITY OF JACKSON, MISSISSIPPI                                                 DEFENDANTS

  THE CITY COUNCIL OF JACKSON, MISSISSIPPI’S ANSWER TO PLAINTIFF’S
    COMPLAINT FOR DECLARATORY RELIEF AND INJUNCTIVE RELIEF

       COMES NOW, The City Council of Jackson, Mississippi (“the CCJ”), by and through its

Independent Counsel, Deshun T. Martin, Esq., and Vaterria M. Martin, Esq., and files its Answer

to Plaintiff’s Complaint for Declaratory Relief and Injunctive Relief and in support thereof, would

show unto the Court the following, to-wit:

   1. Denied as stated. The CCJ disapproves of the Mayor’s Executive Order Suspending the

       Open Carry Law of the State of Mississippi.

   2. Denied.

   3. The CCJ is without sufficient knowledge or information concerning the allegations in

       Paragraph 3 of the complaint and the allegations are therefore denied.

   4. Admitted.

   5. Admitted.

   6. Admitted.

   7. Admitted.

   8. Admitted.

   9. Admitted.

                                                1
   Case 3:20-cv-00294-DPJ-FKB Document 16 Filed 05/03/20 Page 2 of 7




10. Admitted.

11. The CCJ is without sufficient knowledge or information concerning all the allegations in

   Paragraph 11 of the complaint and the allegations are therefore denied.

12. The CCJ is without sufficient knowledge or information concerning the allegations in

   Paragraph 12 of the complaint and the allegations are therefore denied.

13. The CCJ is without sufficient knowledge or information concerning the allegations in

   Paragraph 13 of the complaint and the allegations are therefore denied.

14. The CCJ is without sufficient knowledge or information concerning the allegations in

   Paragraph 14 of the complaint and the allegations are therefore denied.

15. The CCJ is without sufficient knowledge or information concerning the allegations in

   Paragraph 15 of the complaint and the allegations are therefore denied.

16. The CCJ is without sufficient knowledge or information concerning the allegations in

   Paragraph 16 of the complaint and the allegations are therefore denied.

17. Admitted. However, the CCJ disapproves of the Mayor’s Executive Order Suspending the

   Open Carry Law of the State of Mississippi.

18. The CCJ is without sufficient knowledge or information concerning the allegations in

   Paragraph 18 of the complaint and the allegations are therefore denied.

19. Admitted. However, the CCJ disapproves of the Mayor’s Executive Order Suspending the

   Open Carry Law of the State of Mississippi.

20. Admitted.

21. The CCJ is without sufficient knowledge or information concerning the allegations in

   Paragraph 21 of the complaint and the allegations are therefore denied.


                                           2
   Case 3:20-cv-00294-DPJ-FKB Document 16 Filed 05/03/20 Page 3 of 7




22. Denied as stated. The CCJ disapproves of the Mayor’s Executive Order Suspending the

   Open Carry Law of the State of Mississippi.

23. Admitted.

24. Admitted as to the invasion of fundamental rights, the remainder of the paragraph is denied

   as stated.

25. Admitted.

26. Admitted.

27. Admitted.

28. Denied as stated.

29. Denied as stated.

30. Admitted.

31. Admitted.

32. Admitted.

33. Admitted.

34. Admitted.

35. Denied as stated.

36. Admitted.

37. Admitted.

38. The CCJ is without sufficient knowledge or information concerning the allegations in

   Paragraph 38 of the complaint and the allegations are therefore denied.

39. Admitted.

40. Denied as stated. The CCJ disapproves of the Mayor’s Executive Order Suspending the


                                            3
   Case 3:20-cv-00294-DPJ-FKB Document 16 Filed 05/03/20 Page 4 of 7




   Open Carry Law of the State of Mississippi.

41. Denied as stated. The CCJ disapproves of the Mayor’s Executive Order Suspending the

   Open Carry Law of the State of Mississippi.

42. Denied as stated. The CCJ disapproves of the Mayor’s Executive Order Suspending the

   Open Carry Law of the State of Mississippi.

43. The CCJ is without sufficient knowledge or information concerning the allegations in

   Paragraph 43 of the complaint and the allegations are therefore denied.

44. The CCJ incorporates its responses in the preceding paragraphs as if set forth in full

   hereinafter.

45. Admitted.

46. Admitted.

47. Admitted.

48. Admitted.

49. Admitted.

50. Admitted.

51. Admitted.

52. Admitted as to the invasion of fundamental rights, the remainder of the paragraph is denied

   as stated.

53. Denied as stated. The CCJ disapproves of the Mayor’s Executive Order Suspending the

   Open Carry Law of the State of Mississippi.

54. Denied as stated. The CCJ disapproves of the Mayor’s Executive Order Suspending the

   Open Carry Law of the State of Mississippi.


                                             4
   Case 3:20-cv-00294-DPJ-FKB Document 16 Filed 05/03/20 Page 5 of 7




55. Denied a stated.

56. Denied as stated.

57. The CCJ incorporates its responses in the preceding paragraphs as if set forth in full

   hereinafter.

58. Admitted.

59. Denied as stated.

60. Admitted.

61. Admitted.

62. Admitted.

63. Admitted.

64. Admitted.

65. Admitted.

66. Admitted.

67. Admitted.

68. Admitted.

69. Admitted.

70. Admitted.

71. Denied as stated. The CCJ disapproves of the Mayor’s Executive Order Suspending the

   Open Carry Law of the State of Mississippi.

72. Denied as stated.

73. Denied as stated.

74. Allegations in unnumbered paragraphs beginning with “WHEREFORE” are answered as


                                          5
     Case 3:20-cv-00294-DPJ-FKB Document 16 Filed 05/03/20 Page 6 of 7




     follows:

        a. Denied as stated. The CCJ disapproves of the Mayor’s Executive Order

            Suspending the Open Carry Law of the State of Mississippi.

        b. Denied as stated. The CCJ disapproves of the Mayor’s Executive Order

            Suspending the Open Carry Law of the State of Mississippi.

        c. Denied as stated. The CCJ disapproves of the Mayor’s Executive Order

            Suspending the Open Carry Law of the State of Mississippi.

        d. Denied as stated. The CCJ disapproves of the Mayor’s Executive Order

            Suspending the Open Carry Law of the State of Mississippi.

        e. Denied.

        f. Denied.

     Respectfully submitted, this the 3rd day of May, 2020.

                           THE CITY COUNCIL OF JACKSON, MISSISSIPPI

                           /s/ Deshun T. Martin__________________
                           DESHUN T. MARTIN, MSB #101526

                           /s/ Vaterria M. Martin__________________
                           VATERRIA M. MARTIN, MSB# 101235

OF COUNSEL:

DESHUN T. MARTIN, MSB# 101526
VATERRIA M. MARTIN, MSB# 101235
MARTIN AND MARTIN, P.A.
Attorneys & Counselors
228 East Capitol Street
Jackson, Mississippi 39201
Telephone: (601) 355-0955
Facsimile: (601) 355-0957
E-mail: DTMartin@4MartinsAtLaw.com
E-mail: VMMartin@4MartinsAtLaw.com

                                             6
       Case 3:20-cv-00294-DPJ-FKB Document 16 Filed 05/03/20 Page 7 of 7




                                 CERTIFICATE OF SERVICE

   We, Deshun T. Martin and Vaterria M. Martin, do hereby certify that we have this day

electronically filed the foregoing document with the Clerk of the Court utilizing the EFC system,

which sent notification of such filing to the following counsel of record:

Aaron R. Rice, Esq.
Aaron.rice@msjustice.org

D. Sterling Kidd, Esq.
skidd@bakerdonelson.com

Attorneys for Plaintiff

   This the 3rd day of May, 2020.

                                      /s/ Deshun T. Martin__________________
                                      DESHUN T. MARTIN, MSB #101526

                                      /s/ Vaterria M. Martin_________________
                                      VATERRIA M. MARTIN, MSB# 101235

OF COUNSEL:

DESHUN T. MARTIN, MSB# 101526
VATERRIA M. MARTIN, MSB# 101235
MARTIN AND MARTIN, P.A.
Attorneys & Counselors
228 East Capitol Street
Jackson, Mississippi 39201
Telephone: (601) 355-0955
Facsimile: (601) 355-0957
E-mail: DTMartin@4MartinsAtLaw.com
E-mail: VMMartin@4MartinsAtLaw.com




                                                 7
